148 Ga. App. 215 (1978)
251 S.E.2d 81
CROSBY
v.
THE STATE.
56780.
Court of Appeals of Georgia.
Submitted October 17, 1978.
Decided November 2, 1978.
Rehearing Denied November 22, 1978.
Gettle & Fraser, Sherman C. Fraser, for appellant.
Lewis R. Slaton, District Attorney, Joseph J. Drolet, A. Thomas Jones, Assistant District Attorneys, for appellee.
WEBB, Judge.
Michael Crosby entered a plea of guilty under an indictment charging him with violation of Code Ann. § 68B-308, operating a motor vehicle after his driver's license had been revoked. Thirteen days after sentence had been imposed he moved for a new trial, for permission to withdraw his plea of guilty, and to quash and dismiss the indictment. His motion to withdraw the plea of guilty was denied on May 26, 1978. No appeal was taken from that order. On July 14 his motions for new trial and to quash were denied. In his appeal he has enumerated three alleged errors, none of which is meritorious, and we affirm.
1. Crosby's first contention is that the trial court erred in dismissing his motion for new trial. He has offered no argument in support of this contention and it may be considered as abandoned. Rule 18 (c) (2).
Regardless of that, however, one who has entered a plea of guilty cannot move for a new trial. Bearden v. State, 13 Ga. App. 264 (1) (79 SE 79) (1913).
2. The second contention is that the trial court erred in dismissing his motion to quash the indictment. Crosby made his plea of guilty on May 9, sentence was filed on May 11, and not until May 24 did he move to quash the indictment. A motion to quash must be timely and made prior to entry of a plea. Bramblett v. State, 139 Ga. App. 745 (229 SE2d 484) (1976). Entry of a plea of guilty waives any errors in procedure. Taylor v. State, 144 Ga. App. 534 (1) (241 SE2d 590) (1978).
3. Error is charged on the trial court's denial of *216 Crosby's motion to withdraw his guilty plea. He filed no appeal, however, from his order of denial. That was essential, and the appeal to this court on that contention will not be considered. Smith v. State, 140 Ga. 492 (231 SE2d 493) (1976). Even so, it appears from the record that the plea was freely and voluntarily made, and we find no abuse of discretion in the trial court's refusal to allow its withdrawal. Stone v. State, 144 Ga. App. 843 (1) (242 SE2d 749) (1978).
Judgment affirmed. Quillian, P. J., and McMurray, J., concur.